Citation Nr: 1104914	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  10-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a facial disability, 
other than status post left total parotidectomy with minimal 
facial disfigurement (facial scarring) and degenerative arthritis 
of the left temporomandibular joint, to include as secondary to 
service-connected status post left total parotidectomy with 
minimal facial disfigurement.

2.  Entitlement to service connection for left ear hearing loss, 
to include as secondary to service-connected status post left 
total parotidectomy with minimal facial disfigurement.


REPRESENTATION

Appellant represented by:	Rick Rodery, Attorney at Law




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to February 
1956.

These matters come before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  
In that decision, the RO denied entitlement to service connection 
for left facial nerve damage and left ear hearing loss.

The Veteran testified before the undersigned at a November 2010 
videoconference hearing at the RO.  A transcript of the hearing 
has been associated with his claims folder.

In January 2009 the Veteran submitted a notice of disagreement 
(NOD) with regard to the denials of service connection for left 
facial nerve damage, left ear hearing loss, and fluid build-up in 
the left ear.  However, in his March 2010 substantive appeal (VA 
Form 9) he stated that he was only appealing the issues of 
entitlement to service connection for left facial nerve damage 
and left ear hearing loss. Therefore, the Board will only 
consider the issues of entitlement to service connection for a 
left facial disability and left ear hearing loss.

The issues of entitlement to service connection for right 
ear hearing loss and entitlement to an increased rating 
for headaches have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

In November 2010, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

The Veteran's medical records, statements submitted by the 
Veteran, and his testimony during the November 2010 hearing 
reveal that he underwent a left total parotidectomy with 
mobilization of each of the branches of the facial nerve in early 
December 1981 and that he has reported and been treated for 
various facial symptoms in the years since the procedure, 
including facial pain (sometimes identified as neuralgic pain, 
neuropathic pain), muscle weakness, and numbness.  Furthermore, a 
November 2006 VA primary care treatment note indicates that the 
Veteran was diagnosed as having a history of trigeminal 
neuralgia. 

The Veteran's service treatment records reveal that in December 
1952 he was treated for swelling of the right side of his face 
and was diagnosed as having sialadenitis of the right parotid.  
He has also reported that he experienced swelling of the left 
side of his face in service.

The Veteran was afforded a VA examination in November 2007 for 
his facial symptoms.  The examination report reveals that there 
was facial pain, however all neurological findings were normal.  
The physician who conducted the examination opined that the 
Veteran's chronic jaw pain was likely related to his original 
surgery, and that the pain may have been due to such things as 
temporomandibular joint dysfunction or muscular problems.  The 
examiner further opined that there was no evidence of involvement 
of the cranial nerves, most specifically the left facial nerve, 
and that any problems with the left facial nerve appeared to have 
resolved since the original surgery.

An April 2008 addendum to the November 2007 VA examination report 
reveals that the Veteran was diagnosed as having possible 
temporal arteritis.

The Veteran is currently service-connected for, among other 
things, status post left total parotidectomy with minimal facial 
disfigurement (i.e. facial scarring) and degenerative arthritis 
of the left temporomandibular joint.

The November 2007 VA examination is inadequate because although 
all neurological findings were normal and the examiner opined 
that  there was no evidence of involvement of the left facial 
nerve, he did not address the Veteran's treatment for facial 
numbness or provide any opinions as to the etiology of his 
diagnosed trigeminal neuralgia or possible temporal arteritis.

Furthermore, it is unclear from the evidence whether the 
Veteran's reported facial pain and numbness are part of the 
already service-connected status post left total parotidectomy 
with minimal facial disfigurement (i.e. facial scarring) and 
degenerative arthritis of the left temporomandibular joint, or 
whether they are related to a separate disability.

With regard to the claim for service connection for left ear 
hearing loss, the Veteran's medical records, including a December 
2009 VA examination report, indicate that he has been diagnosed 
as having left ear hearing loss as defined by VA.  See 38 C.F.R. 
§ 3.385 (2010).  Furthermore, he has reported on several 
occasions that he was exposed to loud noises in service 
associated with military aircraft and weaponry and while working 
in an engine room as a diesel mechanic without the use of hearing 
protection.  Thus, there is evidence of current left ear hearing 
loss and in-service noise exposure.

The Veteran has also reported that his hearing has deteriorated 
in the years since the December 1981 left total parotidectomy.
The Veteran was afforded a VA audiological examination in 
December 2007 and was diagnosed as having left ear hearing loss 
as defined by VA.  The audiologist who conducted the examination 
noted that he could not opine as to whether the Veteran's hearing 
loss was related to his service-connected status post left total 
parotidectomy because such an opinion was beyond the scope of 
practice for an audiologist and should be rendered by an Ear, 
Nose, and Throat physician.

The Veteran was afforded a second VA examination in April 2008.  
The examination report reveals that he reported that he was 
exposed to noise associated with diesel engines while in service, 
but that he was also exposed to noises associated with tractors 
and chainsaws both before and after service.  Although the 
Veteran's claims file was not available for review, the physician 
who conducted the examination opined that the Veteran's hearing 
loss was most likely secondary to acoustic trauma (i.e. noise 
exposure), but that it was not likely secondary to the left 
parotid surgery.  No further explanation or reasoning was 
provided.

An additional VA audiology examination was conducted in December 
2009.  The audiologist who conducted the examination opined that 
the Veteran's hearing loss was not caused by or a result of noise 
exposure in service.  This opinion was based on the fact that 
there was no evidence of hearing loss while in the military and 
no evidence of treatment for hearing loss in his service 
treatment records.  

The April 2008 opinion that the Veteran's hearing loss was likely 
related to noise exposure, but not his left parotid surgery is 
inadequate because it is unaccompanied by any further explanation 
or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008) (most of the probative value of a medical opinion 
comes from its reasoning; threshold considerations are whether 
the person opining is suitably qualified and sufficiently 
informed).   Furthermore, it is unclear as to whether the opinion 
is referring to noise exposure in service, outside of service, or 
a combination of the two.

The December 2009 opinion is also inadequate because it appears 
to be primarily based on a lack of evidence of treatment for 
hearing difficulties in the Veteran's service treatment records.  
A medical opinion based solely on the absence of documentation in 
the record is inadequate and a medical opinion is inadequate if 
it does not take into account the Veteran's reports of symptoms 
and history (even if recorded in the course of the examination).  
Dalton v. Peake, 21 Vet. App. 23 (2007).

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to 
assist includes a duty to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal custody.  
38 C.F.R. 
§ 3.159(c)(4).  

During the November 2010 hearing, the Veteran testified that he 
received VA medical treatment for his disabilities in August 
2009.  The evidence of record reflects that he received treatment 
at the VA Medical Center in Poplar Bluff, Missouri (VAMC Poplar 
Bluff) and the VA outpatient clinic in Paragould, Arkansas.  
These records were contained in the St. Louis Vista electronic 
records system.  The most recent treatment records from these 
facilities in the Veteran's claims file are dated in March 2009.  
Thus, it appears that there may be additional VA treatment 
records that have not yet been obtained.  VA has a duty to obtain 
any additional relevant VA treatment records.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran also testified during the November 2010 hearing that 
he received treatment with various private physicians, including 
Dr. Stanton in Jonesboro, Arkansas.  VA has adopted a regulation 
requiring that when it becomes aware of private treatment records 
it will specifically notify the claimant of the records and 
provide a release to obtain the records.  If the claimant does 
not provide the release, VA has undertaken to request that the 
claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  A 
remand is also necessary to attempt to obtain any identified 
private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain and associate with the claims 
file all records of the Veteran's treatment 
for a facial disability and hearing loss 
from VAMC Poplar Bluff and the VA 
outpatient clinic in Paragould, Arkansas, 
including records of treatment contained in 
the St. Louis Vista system and from any 
other VA facilities sufficiently identified 
by the Veteran.

2.  The AOJ should take all necessary steps 
to obtain and associate with the claims 
file all treatment records from Dr. Stanton 
in Jonesboro, Arkansas and any other 
private treatment provider sufficiently 
identified by the Veteran.

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file. 

If the Veteran fails to furnish any 
necessary releases for private treatment 
records, he should be advised to obtain the 
records and submit them to VA.

3.  After any additional treatment records 
have been obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the etiology of 
his current left ear hearing loss.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that the Veteran's current left ear 
hearing loss had its onset in service or in 
the year immediately after service, is the 
result of in-service noise exposure, or is 
otherwise the result of a disease or injury 
in service.

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current left ear hearing loss was 
either caused or aggravated (made worse) by 
his service-connected status post left 
total parotidectomy.  The examiner should 
quantify the amount of any aggravation, if 
possible.  

If the examiner indicates that he is 
unqualified to provide an opinion, refer 
the case to an appropriate medical 
professional to obtain the requested 
opinion.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for hearing problems 
in the Veteran's service treatment records 
cannot, standing alone, be a sufficient 
rationale for providing a negative opinion.

The examiner is advised that the Veteran is 
competent to report in service noise 
exposure, his symptoms and history, and 
such reports must be considered in 
formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

4.  After any additional treatment records 
have been obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the nature and 
etiology of any current facial disability 
other than scarring and degenerative 
arthritis of the left temporomandibular 
joint.  All indicated tests and studies 
should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether the 
Veteran has any current facial disability 
other than post-surgical scarring and 
degenerative arthritis of the left 
temporomandibular joint.  If so, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that any such facial 
disability had its onset in service, is 
related to the Veteran's in-service facial 
problems, or is otherwise the result of a 
disease or injury in service.

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that any 
current facial disability other than post-
surgical scarring and degenerative 
arthritis of the left temporomandibular 
joint was either caused or aggravated (made 
worse) by his service-connected status post 
left total parotidectomy.  The examiner 
should quantify the amount of any 
aggravation, if possible.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

5.  The AOJ should review the examination 
reports to ensure that they contain the 
information and opinions requested in this 
remand and are otherwise complete.

6.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


